Citation Nr: 1550169	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-32 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for colon/rectal cancer. 

2.  Entitlement to a higher initial disability rating for lung cancer, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1968.  This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan. 

In August 2015, a hearing before the undersigned Veterans Law Judge was held at the Atlanta, Georgia RO.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

In the February 2009 rating decision, in addition to denying service connection for colon/rectal cancer, the RO granted service connection for lung cancer with an evaluation of 30 percent effective February 27, 2008.  Thereafter, in March 2009, the Veteran filed a notice of disagreement (NOD) as to the denial of entitlement to service connection for colon/rectal cancer as well as "entitlement to an increased rating based on individual unemployability."  Although the Veteran was not service connected for any disability other than lung cancer at the time, the RO adjudicated his NOD as if it were a claim for total disability rating based on individual unemployability (TDIU), rather than a claim for increased initial rating of the Veteran's lung cancer.  Accordingly, the RO issued a rating decision in August 2009 that denied entitlement to TDIU but did not address the rating determination for the Veteran's lung cancer. 

The Veteran submitted additional evidence in August 2015 after the issuance of the most recent adjudicative decision by the RO.  This new evidence includes records from Social Security Administration (SSA) documenting his grant of disability benefits for his colon/rectal cancer as well as a medical opinion issued by a Ms. Uribe, an advanced registered nurse practitioner with Sunstate Nursing Services, that was dated in January 2015.  Thereafter, he filed a statement dated in August 2015 informing the Board that he was waiving initial RO review of the SSA records pursuant to 38 C.F.R. § 20.1304(c) (2015).  Notwithstanding the lack of formal written waiver of Ms. Uribe's medical opinion, the Board may elect to not refer newly submitted evidence to the Agency of Original Jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304 if it determines that the benefit to which the evidence relates may be fully allowed on appeal, as it is here.  38 C.F.R. § 20.1304(c).  Accordingly, the Board may properly consider this newly submitted evidence without first referring it to the AOJ. 

The issues of entitlement to service connection for residuals of colon cancer, to include neurogenic bladder with urinary dysfunction, bladder calculi secondary to frequent intermittent self catherizations due to neurogenic bladder, erectile dysfunction, surgical resection of large intestine due to colorectal cancer with residual rectal stricture, diminished rectal tone with bowel dysfunction and rectal leakage, as well as service connection for scars, secondary to right lung cancer residuals, have been raised by the record in a statement submitted by the Veteran's representative dated in August 2015, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issue of a higher initial disability rating for lung cancer, currently evaluated as 30 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Based on the Veteran's service, there is a presumption that he was exposed to herbicides during his service. 

2.  Resolving reasonable doubt in the Veteran's favor, colon/rectal cancer is attributable to his active duty service. 

3.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the August 2015 Board hearing that he requested a withdrawal of his appeal for the issue of entitlement to service connection for prostate cancer. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for colon/rectal cancer have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the Veteran's claim of entitlement to service connection for colon/rectal cancer is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

For the purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating lack of exposure.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 

If it is established, either presumptively or otherwise, that a Veteran was exposed to herbicides during service, then the Veteran is also entitled to a presumptive finding of service connection for certain diseases as outlined in 38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) do not include colon/rectal cancer. 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 

Prostate Cancer Claim

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in August 2015 that he wished to withdraw the service connection claim for prostate cancer.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the prostate cancer claim.  Accordingly, the Board does not have jurisdiction to review the prostate cancer claim and the appeal is dismissed insofar as the prostate cancer claim is concerned.

Colon/Rectal Cancer Claim

The Veteran contends that he was exposed to herbicides during his active duty service in Vietnam, and that his colon/rectal cancer, first diagnosed in 2005, is attributable to this in-service exposure.  The Veteran's service personnel records show that he served in Vietnam.  Accordingly, it is presumed that he was exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

As discussed supra, colon/rectal cancer is not listed under § 3.309(e) as one of the diseases for which a Veteran is entitled to a presumption of service-connection in the event of exposure to herbicides.  However, even though the Veteran is not entitled to a presumption of service connection for his colon/rectal cancer, he is not precluded from asserting service connection for his colon/rectal cancer.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that a Veteran's inability to take advantage of a presumptive finding of service connection pursuant to 38 C.F.R. § 3.309(e) does not foreclose proof of direct service connection based on exposure to herbicides); see also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Therefore, the Veteran can still be granted service connection for colon/rectal cancer if there is sufficient evidence in the record that his colon/rectal cancer was incurred in service or is the result of an occurrence in service. 

After reviewing all of the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence in support of the claim for service connection for colon/rectal cancer is at least in equipoise.  The record shows that the Veteran was diagnosed with colon/rectal cancer in March 2005 which was treated with prescription medication, radiation, and surgery.  The colon/rectal cancer has been in remission since the Veteran completed this course of treatment. 

The Veteran's service treatment records (STRs) are silent as to any complaints, findings, treatment, or diagnoses relating to colon/rectal cancer.  Post-service records, both private and from the Detroit VA Medical Center (VAMC) document the pre- and post-operative treatment of the Veteran's colon/rectal cancer and confirm that the Veteran's cancer continues to stay in remission.  In addition, according to the SSA records submitted in August 2015, the Veteran was granted full disability in October 2008 for his lung and colon/rectal cancer.  

Ms. Uribe issued an opinion regarding the Veteran's colon/rectal cancer in January 2015.  After reviewing the record and consulting medical literature regarding the connection between herbicide exposure and colon/rectal cancer, Ms. Uribe opined that "it is at least as likely as not that the colon cancer is secondary to, related to, or aggravated by [the Veteran's] Vietnam military service with conceded Agent Orange herbicide exposure."  In particular, Ms. Uribe relied on a thorough review of pertinent medical literature supporting an association between herbicide exposure and an increased incurrence of colon/rectal cancer, as well as a report prepared by the Committee to Review the Health Effects in Vietnam of Exposure to Herbicides on behalf of VA, which concluded that there was "the possibility of a very small elevation in risk" of colon/rectal cancer due to herbicide exposure.  This medical literature, in conjunction with the lack of any contrary medical evidence indicating that herbicide exposure did not contribute to the Veteran's colon/rectal cancer, led Ms. Uribe to assert that the Veteran "is eligible for service-connection of his claimed disability condition on a direct basis". 

When evaluating the credibility and viability of a medical examiner's opinion, VA must ensure that the opinion is supported by sufficient evidence and that it does not necessarily rely solely on the claims file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  It must be clear from the examiner's statement that he or she considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007).  Ms. Uribe's curriculum vitae, which is of record, makes it clear that she is qualified by education and training to offer a medical opinion on the etiology of the Veteran's colon/rectal cancer.  The opinion she offers, based as it is on the Veteran's in-service and post-service medical history and an extensive review of pertinent medical literature, including literature promulgated by VA, is highly probative of the determination as to whether the Veteran's current diagnosis was incurred in service or caused by an in-service occurrence. 

In the absence of any evidence in the record which serves to contradict Ms. Uribe's medical opinion, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for colon/rectal cancer is warranted.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 3.303. 


ORDER

1.  The appeal seeking service connection for prostate cancer is dismissed. 

2.  The appeal seeking service connection for colon/rectal cancer is granted. 




REMAND

In the February 2009 rating decision by the RO, the Veteran was granted service connection for his lung cancer with an initial disability rating of 30 percent.  Thereafter, in March 2009, the Veteran filed a timely NOD contending that he is entitled to a higher disability rating for his service-connected lung cancer. 

The filing of a NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely NOD has been filed, a statement of the case (SOC) addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not issued the Veteran a SOC on the matter about which he filed a NOD in March 2009, namely, entitlement to a higher disability rating for his service-connected lung cancer. 

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a SOC on the application for a higher initial rating of his service-connected lung cancer.  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal after issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


